Citation Nr: 1604868	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  14-35 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to June 1970 and from July 1970 to January 1992.  The Veteran had service in the Republic of Vietnam from June 1969 to June 1970.

This case comes before the Board of Veterans' Appeals (the Board) from a December 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for PTSD.  The Veteran appealed the initial assigned rating.

The record reflects that after the final Supplemental Statement of the Case (SSOC) the Veteran submitted additional relevant evidence to the Board.  A subsequent SSOC is not necessary, as set forth in 38 U.S.C.A. § 7105 (e) (West 2014).

In his October 2012 Notice of Disagreement (NOD), the Veteran asserted that he is unemployable in part due to his service-connected PTSD.  The Board notes that an October 2014 rating decision denied entitlement to TDIU, and that the Veteran submitted a timely NOD.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran asserts that he is unemployable due to the disability currently on appeal, the issue of a TDIU is before the Board.

The issue of entitlement to service connection for syncope as secondary to PTSD was raised by the Veteran in a May 2014 telephone contact, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A review of the record indicates that some pertinent evidence may be absent from the claims file.  A June 2013 VA mental health note showed that the Veteran received psychiatric treatment from Dr. P. at Cobb County Community Services Board (CSB) on a VA-fee contract basis, until late 2013 or early 2014.  Records of this treatment have not been associated with the electronic claims file.  Additionally, in an August 2014 letter to his congressman, received by the Board in October 2015, the Veteran reported receiving psychiatric care at the "East Point, Georgia Mental Health Facility."  It is unclear whether this facility is affiliated with VA or is a private institution.  Upon VA examination in October 2014, he also reported that he was seeing a psychiatrist once weekly at Ft. McPherson.  As the military base has been closed for several years, clarification should be sought on remand.  The most recent records on file from the East Point VA Community Based Outpatient Clinic (CBOC) are dated in September 2014.  The Veteran's August 2014 letter suggests that there might be outstanding private psychiatric treatment records.  Given the uncertainty as to whether VA has obtained all outstanding private medical records, on remand the AOJ should request the Veteran's assistance in obtaining any outstanding private treatment records, to include those from Cobb County CSB and the East Point Georgia Mental Health Facility, if such records exist, as well as any outstanding federal medical records.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Additionally, medical evidence submitted by the Veteran in December 2015 indicated that his PTSD had worsened in severity since his last VA examination in November 2014.  See November 2015 PTSD Disability Benefits Questionnaire completed by Dr. H. H-G, noting the Veteran experienced short term and long term memory loss, near-continuous panic, gross impairment in thought processes and communication, and neglect of personal appearance and hygiene.  Accordingly, the Board finds the Veteran should be afforded a contemporaneous VA psychiatric examination.

Regarding TDIU, as the Board is remanding the Veteran's increased rating claim for further development, this aspect of the claim is inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (stating that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Contact the Veteran and request that he authorize the release of records from any non-VA healthcare provider who treated him since January 2010 and who has outstanding records, to include Cobb County CSB and any mental health facility in East Point, Georgia.  He should also be asked to clarify whether he was treated for PTSD at the Ft. McPherson base as a military retiree and if so the approximate dates of treatment.  Associate any outstanding records with the claims file.

2.  Obtain all outstanding VA treatment and evaluation records relating to the Veteran's treatment from September 2014 to present, to include from the East Point CBOC.  All records received should be associated with the claims file.

3.  When the above actions have been accomplished, to the extent possible, afford the Veteran an examination by an appropriate examiner, to determine the current nature and severity of his PTSD.  The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail.  

The examiner should describe in detail all symptomatology associated with this disability.  The examiner should also provide information as to the functional impairment caused by PTSD, which may affect his ability to function and perform tasks in a work setting.

4.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If any requested benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

